TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 4, 2015



                                      NO. 03-13-00502-CV


                            Roderick Lee Mitchell, M.D., Appellant

                                                 v.

                                 Texas Medical Board, Appellee




            APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 17, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.